Morphy, J.
This was an application to the Parish Court by J. P. Benjamin, assignee of H. Brown &. Co., for a mandamus, commanding the recorder of mortgages to cancel certain judicial and conventional mortgages on the property of the bankrupts, sold by the assignee, to give an unencumbered title to the purchaser. The case presents the same questions which we had occasion to consider, in the matter of F. B. Conrad, assignee of Banks, against the same defendant, 5 Robinson, 49. The decree of the lower court is in conformity with that decision, and must be affirmed.

Judgment affirmed.